DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lemelson 5983161 in view of Pashko-Paschenko 20060287829.
      The patent to Lemelson ‘161 discloses all features of the claimed invention in paragraphs 29-56 and Figure 3, but for the specifics of the frequency and volume generation of the audio signal.

    PNG
    media_image1.png
    648
    560
    media_image1.png
    Greyscale

(29) The GPS motor vehicle and warning control system method of FIG. 1 may be used in combination with video and radar/lidar image acquisition and processing vehicle location systems and methods such as those taught in applicant's co-pending application Ser. No. 08/105,304, Motor Vehicle Warning and Control System and Methods, herein incorporated by reference and as further described below.



(31) For example, one mode of the invention involves two vehicles on a roadway each sharing its GPS determined position with the other. As described below, supplemental scanners using various technologies also provide position fixes on nearby vehicles. Thus, each vehicle using its own and the other's GPS determined position and the position of the other provided by the back-up scanners, is able to more accurately determine position, e.g., for itself or the other vehicle as a form of a more accurate positioning. For example, obvious errors caused by erroneous signals may be eliminated using multiple sensor inputs. One way of combining such multiple positions may be by an averaging method or a majority rule method.

(32) FIG. 2 illustrates specific communication paths involved in the GPS/Pseudolite Vehicle Tracking System and Method of FIG. 1. GPS Satellites 4 broadcast ranging signals 6 received by vehicle 2 and control center 12. Differential GPS and carrier phase tracking data are transmitted via radio links 24 and control links 16. Pseudolite towers 10 communicate with vehicle 2 via radio link 20 directly (FIG. 2) or, indirectly, via communication satellites 13 and radio link 15 (FIG. 1). The total network of FIGS. 1,2 permits using precise centimeter tracking of the Vehicle 2 in the vehicle collision avoidance, warning system and methods herein described.



(34) As illustrated in FIG. 3, the overall vehicle control and warning system is implemented using micro-processor and control circuits 31 to interconnect and route various signals between and among the illustrated subsystems. GPS receiver 32 is used to receive GPS radio signals 6 as illustrated in FIG. 1. In addition, GPS transceiver 34 is used to transmit and receive radio control signals 8,15 between individual vehicles 2 and Pseudolite control towers 10 and communications satellites 13 of FIG. 1. Additional control transceiver 30 receives and transmits auxiliary control signals and messages from multiple sources including other vehicles as described below. GPS receiver 32, GPS Pseudolite transceiver 34, and control transceiver 30 include necessary modems and signal processing circuitry to interface with the microprocessor and control circuits 31. As described above, the GPS transceiver 34, as well as control transceiver 30, may be implemented using frequency division, time division or code division multiple access techniques and methods as appropriate for simultaneous communication between and among multiple motor vehicles 2 and radio control towers 10. In an alternate embodiment, not shown, GPS transreceiver 34 may be a cellular radio also linked to communications satellites 13 using conventional technology described in patents referenced above. Additionally, the host vehicle may have several GPS receivers 32 positioned on the extremities of the host vehicle for use in determining host vehicle attitude relative to a reference plane and direction using conventional phase comparison technology described in patents referenced above.

(35) The GPS ranging computer 36 receives GPS signals from the GPS receiver 32 to compute host vehicle attitude and host vehicle position, velocity and acceleration vectors for the vehicle. GPS signals are received from multiple GPS satellites by GPS receiver 32 for processing by GPS ranging computer 36. In addition, GPS receiver 32 may be configured to receive the Pseudolite signals as illustrated in FIG. 1 

(36) GPS transceiver 34 is also configured to receive the vehicle location, velocity and acceleration vectors via radio links 8 as illustrated in FIG. 1 for other motor vehicles. These signals, together with the outputs from GPS computer 36, are fed to the automotive control computer 38 to derive the control and warning signals for the vehicle. In addition, or alternatively, GPS transceiver 34 may receive broadcast vehicle location, velocity and acceleration vectors from other vehicles in the vicinity of the vehicle being controlled as determined by control center 12 and transmitted by radio control signals 8,15 of FIG. 1.

(37) The automotive control computer 38 generates vehicle control and warning signals based on calculations such as those described herein using expert system fuzzy logic inference rules to avoid or minimize the effects of collisions with other vehicles and/or objects. Signals from automotive control computer 38 are fed to brake servo 58, steering servo 60, accelerator servo 62, head light control 66, horn control 68, and warning light 70 to actuate and control these systems as herein above described using fuzzy logic or other expert system derived control signals. The automotive control computer 38 will also generate via speech synthesizer 42 warning signals for the driver which are annunciated using speaker driver 72 as illustrated in FIG. 3.

(38) FIG. 3 also discloses the use of the speech recognition computer 40 to receive spoken commands from the vehicle operator to supplement, override, or otherwise alter the automated vehicle control 

(39) The GPS motor vehicle control system and method disclosed in FIG. 3 also makes use of memory unit 48 for storing programs and control data used in the implementation of the herein above described vehicle control and warning system and methods. Memory 48 is also used for storage of GPS signals and vehicle control signals received via receiver 32 and transceiver 34.

(40) FIG. 3 also indicates connection of the microprocessor and control circuits 31 to the power supply 74 necessary for the operation of the various subsystems illustrated in FIG. 3. A stable clock 78 is also indicated and is used to derive timing signals. The clock 78 is very accurate and is synchronized with the overall GPS system timing. Operator controls 76 permit additional interaction between the vehicle operator and the overall vehicle control and warning systems and methods. Such controls may include a keyboard in various configurations to enable operator input of data and command signals as necessary for operation of vehicle control and warning system.

(41) A television camera(s) 54 having a wide angle lens is mounted at the front of the vehicle such as the front end of the roof, bumper or end of the hood to scan the road ahead of the vehicle at an angle encompassing the sides of the road and intersecting roads. The analog signal output of camera 54 is digitized in an A/D convertor and passed directly to and through a video preprocessor and to 

(42) A digital speedometer 64 and accelerometer(s) 62 provide information signals for use by the decision control computer, 38, in issuing its commands. Accelerometer(s) 62 are connected to control computer microprocessor 31 through appropriate analog-to-digital converter(s). The accelerometer(s) 62 may pass data continuously to control computer microprocessor 31, or, alternatively, respond to query signals from said control computer 31. An auxiliary range detection means includes a ranging computer calculations in computer 38 which accepts digital code signals from the radar or lidar sensors 56, interpreting radar and/or laser range signals from respective reflected radiation receiving means on the vehicle.

(43) The image analyzing computer 50 with its associated memory may be implemented in several different ways. High speed image processing is used with the capability to detect various hazards in 

(44) e. FIG. 4 GPS/Psuedolite Radio System

(45) FIG. 4 depicts a motor vehicle GPS/pseudolite radio system for use in the vehicles 2 of FIG. 1. The system of FIG. 4 includes the GPS transceiver 34 and receiver 32 of FIG. 3 connected to the microprocessor control circuits 31, which in-turn, provide inputs to the various vehicle systems as indicated in FIG. 3 and FIG. 4. The GPS transceiver 34 receives signals from pseudolite tower 10 of FIG. 1 via radio control signals 8 and antenna 92. The transceiver 34 includes both a receiver and a transmitter section coupled to antenna 92 via a directional antenna coupler 90. The receiver 80 receives radio control signals 8 and provides standard baseband outputs to the demodulator 82 for detection of signals received from pseudolite tower 10 of FIG. 1. The output of demodulator 82 is fed to signal processor 84. Signal processor 84 also provides return information via modulator 86 and transmitter 88 for transmission to the pseudolite tower 10 and control center 12 as illustrated in FIG. 1.

(46) The receiver 80 may be implemented separately from the demodulator 82 using standard RF, IF receiver technology to generate the baseband signal for demodulation via demodulator 82. Alternatively, modern high speed digital signal processing (DSP) technology may be used for realization of the receiver and demodulator functions in a single digital signal processing element. Similarly the 

(47) The transceiver 34 of FIG. 4 receives radio control signals 8,15 from pseudolite tower 10 or communication satellite 15, respectively, including range correction and phase ambiguity resolution information from control center 12. This information is transmitted via signal processor 84 to GPS receiver 32. GPS receiver 32 receives inputs from GPS satellites 4 via GPS radio signals 6 of FIG. 1. These signals are received at antenna 94 for processing in GPS receiver 32 using known GPS receiver technology. As explained above, the GPS signal received at antenna 94 is modulated with multiple PRN ranging codes. Signal 85 from signal processor 84 provides information to GPS receiver 32 to improve ranging accuracy via elimination of errors arising from propagation anomalies and clock uncertainties. In addition, as also discussed above, the signal 85 provides carrier phase information to enable GPS receiver 32 to derive ranging information with centimeter accuracy, permitting real time kinematic tracking of the motor vehicle. Thus, the use of differential GPS and carrier phase tracking ranging permit real time vehicle position and motion vector calculation. The output from GPS receiver 32 is passed via microprocessor and control circuits 31 to the ranging and control processor as indicated in FIG. 4.

(48) f. FIG. 5 Image Processing--Parallel Architecture

(49) High speed image processing can be implemented employing known special purpose computer architectures including various parallel system structures and systems based on neural networks. FIG. 5 shows a high speed parallel processor system embodiment with dedicated image processing hardware. The system of FIG. 5 has a dedicated image data bus 112 for high speed image data transfer. The video camera 54 transfers full-frame video picture signal/data to the image bus 112 via analog/digital 

(50) As shown in FIG. 5, the video preprocessor 102 performs necessary video image frame management and data manipulation in preparation for image analysis. The preprocessor 102 may also be used in some embodiments for digital prefiltering and image enhancement. Actual image data can be displayed in real time using video display 110 via analog-to-digital converter 108. The image display may include highlighting of hazards, special warning images such as flashing lights, alpha-numeric messages, distance values, speed indicators and other hazard and safety related messages. Simulated as well as actual video displays may also be used to enhance driver recognition of dangerous situations.

(51) The Image Analysis Computer 50 operates under the control of control processor 38 as shown in FIG. 3. The control processor 38 communicates with the motor vehicle, collision avoidance, warning and control system micro-processor controller 31 through the Bus Interface Unit 120. Results of the image analysis are passed in real-time to microprocessor controller 31 for integration with other sensory, computing, warning and control signals as depicted in FIG. 3.

(52) The Image Analysis Computer 50 of FIG. 3 uses high speed dedicated co-processor 106 for actual image analysis under control of the control processor 116. Typical operations performed using co-

(53) The calculation of the distance of certain recognizable objects from the vehicle is facilitated by having standard images stored in memory and recalling and comparing such image data with image data representing the object detected by the vehicle scanning mechanisms. For example, virtually all automobiles, trucks, and other standard vehicles have known widths. It follows that the distance to another vehicle can be determined by calculating its width in the scanned image. If a CCD camera is used, for example, the width can ascertained in pixels in the image field. The distance to the vehicle can then be easily calculated using a simple relationship wherein the distance will be directly proportional to 

(54) g. Neural Computing Network and Parallel Architecture

(55) In another embodiment, the image analyzing computer 50 is implemented as a neural computing network with networked processing elements performing successive computations on input image structure as shown in FIG. 6 where signal inputs 130 are connected to multiple processing elements 134, 138 and 142 through the network connections 132, 136 and 140. The processing elements (PE's) 134, 138 and 142 map input signal vectors to the output decision layer, performing such tasks as image recognition and image parameter analysis.

(56) A typical neural network processing element known to those skilled in the art is shown in FIG. 7 where input vectors, (X1, X2 . . . Xn) are connected via weighing elements 144 (W1, W2 . . . Wn) to a summing node 152. The output of node 152 is passed through a nonlinear processing element 156 to produce an output signal, U. Offset or bias inputs 148 can be added to the inputs through weighting circuit 150. The output signal from summing node 152 is passed through the nonlinear element 156. The nonlinear function is preferably a continuous, differentiable function such as a sigmoid which is typically used in neural network processing element nodes. Neural networks used in the vehicle warning system are trained to recognize roadway hazards including automobiles, trucks, and pedestrians. Training involves providing known inputs to the network resulting in desired output responses. The weights are automatically adjusted based on error signal measurements until the desired outputs are generated. 
[0029] FIG. 1 illustrates a preferred active embodiment of the Object Proximity Warning System of the present invention as applied to an aircraft. Aircraft 10 comprises distance-determining sensors 11 mounted on at-risk parts of the aircraft, such as the ends of the wings, the outboard ends of the horizontal stabilizer, and the upper edge of the vertical stabilizer. Alerting means 12, which provide information to operator 13 of the closeness of approach to surrounding objects, will preferably be located in a central position such as the cockpit or flight deck of the aircraft. Alerting means may comprise an audible alert, such as a loud-speaker, which produces a sound when a sensor 11 detects an object closer than a preset limit. Preferably such sound will comprise a tone rising in pitch and/or loudness as the distance to the object decreases, ending in an intermittent "beeping" sound when a sensor 11 determines the distance to an object is less than a second, shorter limit. Thus, for example, the alerting sound may begin when a sensor 11 detects an object within a distance of 4 feet (which will be referred to hereinafter as the "outer limit distance"), rising in pitch and/or volume as the distance to said sensor decreases to 2 feet (the "inner limit distance"), at which point it will emit an intermittent sound at maximum pitch and/or loudness.



[0031] The alerting system would produce alerting or warning signals readily perceived by operators of vehicles approaching subject vehicles equipped with the Object Proximity Warning System of the present invention. Such readily perceptible warning signals could comprise one or more bright flashing lights and audible signals loud enough to be heard by the operator of any approaching vehicle.

[0032] In this most preferred embodiment, the Object Proximity Warning System could be switched off, to save power, only when the aircraft is airborne, or when the aircraft's electrical system is completely shut down by means of a main circuit breaker or by disconnecting the aircraft's battery, for instance for servicing operations in a protected environment.

[0033] The alerting system could be conveniently switched on and off by the so-called "squat switch", a switch on the landing gear of an aircraft which is activated when the aircraft's weight (or a substantial portion of it) is borne by the landing gear, which acts to prevent inadvertent retraction of the landing gear when the aircraft is on the ground. The Object Proximity Warning System could be automatically switched on when the squat switch is activated, and switched off when that switch is inactivated.



[0035] Preferably, the size and type of aircraft will also determine where and how many sensors should be used to provide an appropriate level of object proximity warning. While sensors at the outboard ends of wings and stabilizer may suffice for small aircraft, larger aircraft may require sensors on the underside of the aircraft, the landing gear, or other aircraft structures which are apt to collide with an unseen object. The selection of appropriate sites for sensors will be readily apparent to one skilled in the art.

[0036] Alerting means 12 will preferably alert an operator whether the operator is in the aircraft and controlling it, or is outside the aircraft and moving the aircraft by means of a tractor or manually. Preferable alerting means will also vary with the size of the aircraft. Preferably, the internal alerting means will comprise a visual indicator indicating which sensor has detected an approach closer than the outer limit distance as well as an audible signal such as disclosed above. For small aircraft, a simple external loudspeaker on the aircraft may suffice to provide an audible signal to an external operator, with visual inspection by the external operator required to determine which part of the aircraft is approaching an object. In alternate embodiments for larger aircraft, audible alerting means for an external operator will preferably comprise headphones, either connected by cable to a suitable Proximity Warning System outlet on the exterior of the aircraft or via a "wireless" radio signal from the 

[0037] Sensors 11 may be any distance-sensing transducers known to the art, such as electromagnetic-wave radar, ultraviolet, visible or infrared lasers or electronic mass detectors. Preferably, sensors 11 will be ultrasonic emitter-receiver transducers. Ultrasonic transducers are particularly well suited to use in the present invention: they are small in size and low in power consumption. They are available with a wide variety of ranges of distance detection and resolution. Depending on the ultrasonic frequency and other parameters selected, ultrasonic transducers can have a range of up to about 100 feet, and can measure distances down to less than 2 inches. A given transducer can have a useable range of about 25 or more times the minimum detectable distance--i.e., a transducer can be selected to be useable from a distance of one foot to 25 feet or more.

[0038] Suitable ultrasonic transducers may be purchased from Airmar Technology Corporation of Milford, N.H., or any other supplier. Transducers such as Airmar's model AT200, operating at a nominal frequency of 200 khz and with a useable detectability range of 4 inches to 10 feet, and model AT75, with a useable detectability range of less than one foot to 30 feet, would be suitable for use in the Proximity Warning System of the present invention.

[0039] In general, transducer operating frequencies should be as high as possible consistent with the desired distance-measuring range (which range decreases with increasing frequency), to avoid specular reflection from potentially hazardous objects. An object will appear to be specular to an ultrasonic transducer if the object's surface structure only has features small compared with the transducer's ultrasound wavelength; specular reflection is highly directional, and a specularly reflected ultrasonic 

[0040] Ultrasonic transducers are inherently analog in nature-that is, the delay time of a reflected ultrasonic pulse is directly related to the distance from transducer to reflecting object. However, by establishing distance thresholds for transducers, a sensor system that is essentially binary can be provided. That is, a given transducer (with its associated signal-processing electronics) can be configured to respond only if an object closer than the threshold distance. In an alternate embodiment of the Proximity Warning System of the present invention, an aircraft could comprise arrays of transducer pairs deployed on at-risk parts of the aircraft, with thresholds of each pair set at the desired inner and outer limit distances. A signal would then be received from the outer limit distance transducer if an object was determined to be closer than this limit, and a signal would be received from both transducers if it was closer than the inner limit distance. Alerting means appropriate to such a three-state system (no signal, signal from one sensor, signals from both sensors) would preferably comprise an audible alert, with a continuous tone when the outer limit distance was broached, and an intermittent sound, which may be at a higher tone, if both limits were broached.
 It would have been obvious to one having ordinary skill in the art to provide the device of Lemelson with a varied frequency and volume of an audio signal dependent on distance as taught by 20060287829 in order to get the users attention.
                                                                       PTO-892
     The remaining references cited on the PTO-892 define the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M CAMBY whose telephone number is (571)272-6958. The examiner can normally be reached M - F flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571 270 7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD M CAMBY/Primary Examiner, Art Unit 3661